DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 5/17/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 5/17/2022. In particular, original Claims 1, 14, and 18 have been amended to recite new limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims1-2, 4-6, 8-16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwong et al (US 2004/0214038).

Regarding claim 1, Kwong et al discloses a metal coordination complex having a metal carbon with the formula ([0030]):

    PNG
    media_image1.png
    359
    440
    media_image1.png
    Greyscale
,
where m is a metal atom, m is an integer [1-3], n is an integer [0-2], wherein m+n=3. Accordingly, the reference discloses a compound of the recited formula 
M(L1)x(L2)y,
where x is given by m and is [1-3]; y is given by n and is [0-2]; zero is zero (0); and M is Ir ([0129]). In the compound of the reference, the recited ligand L1 is given as:

    PNG
    media_image2.png
    174
    97
    media_image2.png
    Greyscale
,
where Y1-Y8 are C; Ra corresponds to R1 to R4; and Rb corresponds to the R9 to R12. 
In the compound of the reference (A1-A2) is the ancillary ligand:

    PNG
    media_image3.png
    178
    95
    media_image3.png
    Greyscale
.
This corresponds to the recited ligand L2, i.e.

    PNG
    media_image4.png
    122
    141
    media_image4.png
    Greyscale
,
where Rx and Rz are methyl and Ry is H.
In the compound of the reference, the groups R1-R4 and R10-R12 are H or R ([0034]). The group R is a C1-20 alkyl optionally substituted with one or more substituents X ([0035]). The group X is given by R’, where R’ is a C1-20 alkyl ([0036]-[0037]). Paragraph [0109] discloses “alkyl” as encompassing methyl, i.e. -CH3 and n-butyl, i.e. –CH2-CH2-CH2-CH3. Thus, the butyl can be optionally substituted with other alkyls, i.e.
–C(X)H-C(X)2C(X)2CH3,
where X is an alkyl such as methyl ([0169]). The substituted n-butyl has the following formula: 

    PNG
    media_image5.png
    149
    239
    media_image5.png
    Greyscale
,
From the above, one (1) of the group R1-R4 (corresponding to the recited group Ra) or R9-R10 (corresponding to the recited group Rb) on the disclosed compound comprises the above substituted butyl corresponding to R given by Formula I of the claims, i.e.

    PNG
    media_image6.png
    298
    296
    media_image6.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3. Furthermore, from the above, it is clear that the recited group R4 comprises a ternary carbon as recited in the present claims.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract and [0007]). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Kwong et al teaches all the claim limitations as set forth above. Given that the reference discloses a phosphorescent emitter utilized in organic light emitting devices, it is clear that the disclosed compound is capable of emitting light from a triplet excited state to a group singlet state at room temperature as recited in the present claim.

Regarding claim 4, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 5, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the recited group R1 is an alkyl.

Regarding claim 6, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the recited groups R2 to R4 are alkyl.

Regarding claim 8, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound of the recited formula Ir(L1)2(L2).

Regarding claim 9, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand LA type1, i.e.

    PNG
    media_image7.png
    115
    113
    media_image7.png
    Greyscale
,
where X is C; R1 or R2 is H and the other of R2 or R1 includes the group R discussed above.

Regarding claim 10, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses R as the recited substituent RA2, i.e.

    PNG
    media_image8.png
    66
    99
    media_image8.png
    Greyscale
.

Regarding claim 11, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited ligand LA given by LA2, i.e.

    PNG
    media_image9.png
    129
    112
    media_image9.png
    Greyscale
,
where R1 is given by RA2, i.e. 

    PNG
    media_image8.png
    66
    99
    media_image8.png
    Greyscale
;
R2 is H; X is CH; and G is given by G1, i.e.

    PNG
    media_image10.png
    80
    80
    media_image10.png
    Greyscale
.

Regarding claim 12, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, when n in the compound of the reference is one (1), the reference discloses a compound of the formula Ir(LA2)2(LC1), where LC1 is given as:

    PNG
    media_image11.png
    117
    92
    media_image11.png
    Greyscale
,
where R1 and R2 are RD1, i.e.

    PNG
    media_image12.png
    40
    53
    media_image12.png
    Greyscale
,
and R is H.

Regarding claim 13, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, when n in the compound of the reference is zero (0), the reference discloses a compound of the formula Ir(LA2)3.

Regarding claim 14, Kwong et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and the cathode (Abstract and [0007]). The light emitting layer comprises the following compound ([0008] and [0030]):


    PNG
    media_image1.png
    359
    440
    media_image1.png
    Greyscale
,
where m is a metal atom, m is an integer [1-3], n is an integer [0-2], wherein m+n=3. Accordingly, the reference discloses a compound of the recited formula 
M(L1)x(L2)y,
where x is given by m and is [1-3]; y is given by n and is [0-2]; zero is zero (0); and M is Ir ([0129]). In the compound of the reference, the recited ligand L1 is given as:

    PNG
    media_image2.png
    174
    97
    media_image2.png
    Greyscale
,
where Y1-Y8 are C; Ra corresponds to R1 to R4; and Rb corresponds to the R9 to R12. 
In the compound of the reference (A1-A2) is the ancillary ligand:

    PNG
    media_image3.png
    178
    95
    media_image3.png
    Greyscale
.
This corresponds to the recited ligand L2, i.e.

    PNG
    media_image4.png
    122
    141
    media_image4.png
    Greyscale
,
where Rx and Rz are methyl and Ry is H.
In the compound of the reference, the groups R1-R4 and R10-R12 are H or R ([0034]). The group R is a C1-20 alkyl optionally substituted with one or more substituents X ([0035]). The group X is given by R’, where R’ is a C1-20 alkyl ([0036]-[0037]). Paragraph [0109] discloses “alkyl” as encompassing methyl, i.e. -CH3 and n-butyl, i.e. –CH2-CH2-CH2-CH3. Thus, the butyl can be optionally substituted with other alkyls, i.e.
–C(X)H-C(X)2C(X)2CH3,
where X is an alkyl such as methyl ([0169]). The substituted n-butyl has the following formula: 

    PNG
    media_image5.png
    149
    239
    media_image5.png
    Greyscale
,
From the above, one (1) of the group R1-R4 (corresponding to the recited group Ra) or R9-R10 (corresponding to the recited group Rb) on the disclosed compound comprises the above substituted butyl corresponding to R given by Formula I of the claims, i.e.

    PNG
    media_image6.png
    298
    296
    media_image6.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3. Furthermore, from the above, it is clear that the recited group R4 comprises a ternary carbon as recited in the present claims.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract and [0007]). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 15, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer is an emissive layer. Additionally, the reference discloses that the compound is a phosphorescent dopant (Abstract and [0029]). Accordingly, the reference discloses that the compound is an emissive dopant as recited in the present claims.

Regarding claim 16, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that light emitting layer comprises a host such as CBP ([0122]). CBP has the following structure:

    PNG
    media_image13.png
    229
    136
    media_image13.png
    Greyscale
.
Thus, it is clear that the host comprises a carbazole group as recited in the present claim.

Regarding claims 18, Kwong et al discloses an organic light emitting device, i.e. a consumer product, comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and the cathode (Abstract and [0007]). The light emitting layer comprises the following compound ([0008] and [0030]):


    PNG
    media_image1.png
    359
    440
    media_image1.png
    Greyscale
,
where m is a metal atom, m is an integer [1-3], n is an integer [0-2], wherein m+n=3. Accordingly, the reference discloses a compound of the recited formula 
M(L1)x(L2)y,
where x is given by m and is [1-3]; y is given by n and is [0-2]; zero is zero (0); and M is Ir ([0129]). In the compound of the reference, the recited ligand L1 is given as:

    PNG
    media_image2.png
    174
    97
    media_image2.png
    Greyscale
,
where Y1-Y8 are C; Ra corresponds to R1 to R4; and Rb corresponds to the R9 to R12. 
In the compound of the reference (A1-A2) is the ancillary ligand:

    PNG
    media_image3.png
    178
    95
    media_image3.png
    Greyscale
.
This corresponds to the recited ligand L2, i.e.

    PNG
    media_image4.png
    122
    141
    media_image4.png
    Greyscale
,
where Rx and Rz are methyl and Ry is H.
In the compound of the reference, the groups R1-R4 and R10-R12 are H or R ([0034]). The group R is a C1-20 alkyl optionally substituted with one or more substituents X ([0035]). The group X is given by R’, where R’ is a C1-20 alkyl ([0036]-[0037]). Paragraph [0109] discloses “alkyl” as encompassing methyl, i.e. -CH3 and n-butyl, i.e. –CH2-CH2-CH2-CH3. Thus, the butyl can be optionally substituted with other alkyls, i.e.
–C(X)H-C(X)2C(X)2CH3,
where X is an alkyl such as methyl ([0169]). The substituted n-butyl has the following formula: 

    PNG
    media_image5.png
    149
    239
    media_image5.png
    Greyscale
,
From the above, one (1) of the group R1-R4 (corresponding to the recited group Ra) or R9-R10 (corresponding to the recited group Rb) on the disclosed compound comprises the above substituted butyl corresponding to R given by Formula I of the claims, i.e.

    PNG
    media_image6.png
    298
    296
    media_image6.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3. Furthermore, from the above, it is clear that the recited group R4 comprises a ternary carbon as recited in the present claims.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract and [0007]). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2004/0214038) as applied to claims 1-2, 4-6, 8-16, and 18 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Kwong et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 17, Kwong et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims.
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’G), e.g.

    PNG
    media_image14.png
    231
    308
    media_image14.png
    Greyscale
.
In the above compound the recited R1-Rn are mono- to tetra substitution or no substitution ([0040]). The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Kwong et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Kwong et al with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2004/0214038) as applied to claims 1-2, 4-6, 8-16, and 18 above, and in view of Lewis (see pages Hawley’s Condensed Chemical Dictionary attached to previous Office Action)

The discussion with respect to Kwong et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 20, Kwong et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by Kwong et al is a monomer capable of being converted to a polymer.

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

In light of the amendments to the claims, the 35 U.S.C. 103 rejections as set forth in the previous Office Action are withdrawn,

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767